Citation Nr: 1734604	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the period prior to March 17, 2016, and in excess of 40 percent thereafter for service connected low back disability (previously identified as lumbar sprain and lower back strain.)

2.  Entitlement to a compensable rating for service connected tension headaches, claimed as migraine headaches. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina, which continued a 10 percent rating for a low back disability and continued a noncompensable rating for tension headaches, claimed as migraine headaches.  

In his November 2011 VA Form 9, the Veteran requested a hearing before the Board at the RO.  In August 2014, he withdrew that request.

In May 2015, the Board remanded the issues on appeal, noting that a TDIU had been raised by the record pursuant to Rice v. Shinseki, 22Vet. App. 447 (2009).  In a December 2016 rating decision, the RO granted an increased rating to 40 percent for lumbar sprain, effective March 17, 2016.  As higher ratings for the low back disability are available for the period before and after March 17, 2016, the claim for a higher rating for a low back disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 17, 2016, the Veteran's low back disability was manifested by pain associated with tenderness of the paralumbar region with a minimal limitation of motion of the lumbar spine. 

2.  Effective March 17, 2016, the Veteran's low back disability has been manifested by subjective complaints of pain and objective findings of flexion, limited, at most, to 20 degrees, with no evidence of ankylosis.   

3.  Prior to March 17, 2016, the Veteran's service connected headaches were manifested by prostrating headaches averaging less than once every two months.

4.  Effective March 17, 2016, the Veteran's service-connected headaches have been manifested by prostrating attacks averaging one every two months over the preceding several months.  

5.  The Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a low back disability for the period prior to prior to March 17, 2016, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2016).

2.  Prior to March 17, 2016, the criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8199-8100 (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for headaches, effective March 17, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8199-8100 (2016).

4.  The criteria for entitlement to a TDIU, to include on a schedular and extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473   (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in February 2010 and December 2015. 

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in March 2010, June 2010, August 2010, March 2016, with VA medical opinions provided in March 2016.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that the above examinations and opinions are adequate for rating purposes.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.
The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).
Low Back Disability
When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).
The Veteran's back disability is currently rated under DC 5237, which pertains to lumbosacral strain, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  As noted above, the Veteran's low back disability was rated as 10 percent disabling from September 1, 2008, the date of his separation from service, until March 17, 2016, when it was increased to 40 percent, on the basis of VA examination findings observed on that date.  
Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assigned for range of forward flexion of the thoracolumbar spine that is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present.  The maximum 100 percent is assigned if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016).
These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).
Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5.
Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.
Alternatively, under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating. 38 C.F.R. § 4.71a , Diagnostic Code 5243.  In this case there is no evidence of IVDS, so the General Rating Formula applies.
When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
The Veteran has reported that he has painful movement and limited motion due to his low back disability, that his low back pain interferes with his sleep, and that it is extremely difficult for him to get into any vehicle, to sit, stand, lie down, or kneel due to back pain.
Treatment records from the Boone Branch Health Clinic in Norfolk indicate a history of treatment dating to August 2004, with the first note of complaints for back pain dating from July 2009, relating to a motor vehicle accident.  Following that report, the Veteran made no complaint of low back pain until November 2009, when treatment for lumbar strain and post-concussive syndrome following two motor vehicle accidents is documented.  Records prior to this show denials of complaints of muscle pain, and no back pain was noted during a follow-up for headaches post-motor vehicle accident, at which time the Veteran also denied muscle aches generally.  Physical therapy was prescribed, and the Veteran continued to complain of low back pain.  When evaluated ten days after his November 2009 motor vehicle accident, the Veteran reported continued complaints of lower back pain.  On examination, no tenderness or muscle spasm was noted in the thoracic lumbar spine, and the range of motion was normal, with no pain elicited with motion.  Examination of the lumbar spine revealed no spasm and negative straight-leg testing.  In December 2009, the Veteran was referred to physical therapy for treatment of his low back pain.  On examination, a full range of motion without spasm was noted.  In January 2010, MRI and plain films of the lumbar spine were compared and an impression of degenerative disc disease at L5-S1 with a minimal annular bulge accentuated on the right psterolaterallly without neural compression was identified.  Upon examination later in January 2010, the Veteran complained of increased pain with occasional radiation to hips, without numbness, tingling or weakness.  Tenderness of the paralumbar region was noted, with "some" decreased range of motion (no measurements were provided).  Chronic low back pain was added to his list of complaints in January 2010.

In March 2010, the Veteran was afforded a VA examination to assess the severity of his service-connected low back disability.  The Veteran reported to the examination in a wheelchair after walking about 1000 yards from his parked car, and admitted that he had never used a wheelchair before.  He gave a history of low back pain since 2004 that has been nearly continual, and had worsened progressively since onset.  The Veteran reported that he was in two motor vehicle accidents in 2009, the first in July, and another in November.  After physical examination of the Veteran, the examiner noted that the Veteran exhibited exaggerated responses including complaining of pain with very light touch in his lower back with no evidence of spasm.  Additionally, the examiner noted the Veteran gave less than full effort on the Hoover test.  X-rays of the lumbosacral spine showed normal alignment and normal disc space.  The examiner diagnosed degenerative joint disease of the lower back with spasm.  No range of motion testing was completed, due to the Veteran's complaints of pain on touching.

The Veteran was re-examined by the same examiner in June 2010.  Again he arrived by escort to the examination in a wheelchair after walking approximately 1000 feet from his car.  The Veteran's thoracolumbar spine range of motion for forward flexion was 0 to 15 degrees, extension 0-10 degrees, bilateral lateral was 0-20 degrees, left rotation was 0-10 degrees, and right rotation was 0-20 degrees, all with complaints immediately upon movement.  Again, the examiner noted that the Hoover test was positive for less than best effort.  The examiner was asked to opine whether the Veteran's service-connected lumbar condition had progressed naturally with decreasing ROM and increasing painful movement or was more likely than not due to his recent motor vehicle accidents.  The examiner stated that because of the Veteran's exaggerated symptoms during efforts to evaluate his back, and positive Waddell signs, it was not possible to give a valid opinion in the matter, as an opinion could not be provided without resort to mere speculation.

Treatment records dating from December 2012 indicate that the Veteran was treated and released at the Sentara Emergency Department following a third motor vehicle accident.  The Veteran was assessed with lumbar spine strain and headache.  Upon examination, decreased range of motion of the lumbar spine was noted, accompanied by tenderness and bony tenderness.  There was no swelling, edema, deformity or laceration.  No follow-up treatment was identified or submitted by the Veteran.  

Period Prior to March 17, 2015

The Board finds that the evidence does not support a rating in excess of 10 percent for the period prior to March 17, 2015.  Significantly, the Board finds that the Veteran's reports of disability and symptoms associated with his low back disability at his March 2010 and July 2010 VA spine examinations were not consistent with contemporaneous treatment records from near the same time period, which revealed a level of disability more closely approximating the criteria for a 10 percent evaluation with a full range of motion noted in December 2009, and an unspecified limitation of motion with some tenderness in January 2010.  No subsequent treatment records for this period were identified.  

While treatment records from the Boone Branch Heath Clinic signal an increase in the severity of symptoms associated with the Veteran's low back disability around January 2010, they did not approximate the severe symptoms and limitation of motion or objective signs of pain similar to those expressed by the Veteran upon examination in March and June 2010.  In addition, the evidence of record does not indicate follow-up treatment for these symptoms, despite the severity of symptoms reported on VA examination, and despite the fact that the Veteran sought treatment for other conditions during the period following January 2010.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluate by the fact finder.).  These inconsistencies call into question the validity of the results on VA examinations, and the Veteran's credibility at those examinations.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The March 2010 VA examiner noted exaggerated responses, questionable cooperation, evidence of providing less than full effort on examination, and expressed doubt as to the Veteran's inability to engage in range of motion testing, as there was no evidence of spasm of low back muscles, yet the Veteran complained of pain to light touch.  As he did at the March 2010 exam, at his June 2010 VA examination, the Veteran walked approximately 1000 feet from his car, then chose to use a wheelchair to continue the trip to the examination.  The Veteran's behavior on examination led the June 2010 examiner to doubt his responses to physical examination, and ultimately, cited evidence of exaggeration of symptoms and participation with "less than best effort" on examination.  Though the Veteran complied with range of motion testing, the examiner indicated a belief that the Veteran was not fully cooperative with the examination.  

Thus, the Board finds the limitation of motion findings reported at the June 2010 examination are not probative, and the Board must therefore rely on the evidence of record that supports a finding of some limitation of motion associated with tenderness, associated with complaints of ongoing pain in the low back area, and a continuation of the 10 percent rating.    

From March 17, 2015

In May 2015, the Board remanded the case to obtain a more complete medical opinion as to whether the Veteran's current low back complaints were the result of the natural progression of his service-connected low back disability, or the result of the documented motor vehicle accidents.  

In March 2016, the Veteran was provided a VA spine examination and Disability Benefits Questionnaire (DBQ), at which time he reported having experienced low back pain during service, but that it had increased dramatically in recent years to such a degree that it interfered with his ability to work.  He arrived ambulatory, with an observed careful gait, poor push-off and no arm swinging.  The Veteran was able to climb onto the exam table without assistance and complete 3 repetitions of each range of motion test without noticeable fatigue or incoordination.  He was also able to bend and put his shoes on following the examination.  He reported that minor flexion of the spine can lead to severe pain and restrict his breathing and ability to move freely.  He described flare-ups as causing a sharp stabbing sensation with radiating and throbbing pain that can impair his movement and lead to labored breathing and general sensitivity.  It was noted that the examination was completed while the Veteran was experiencing a flare-up.

Thoracolumbar range of motion was measured with pain reported at 20 degrees of flexion, 5 degrees of extension, at ten degrees of right and left lateral flexion, and at10 degrees of right and left lateral rotation, with some objective evidence of pain.  The Veteran declined to attempt further range of motion due to increased pain.  He exhibited facial grimacing and groaning during examination.  The examiner noted that the limitation of motion did not in and of itself contribute to a functional loss.  Pain on weight bearing was noted.  The examiner stated that pain and fatigue would result in functional loss upon repeated use, citing the Veteran's reports.  She noted that the examination was completed during a flare-up, and that the symptoms experienced during the flare-up significantly limited the Veteran's functional ability.  Mid to lower lumbar tenderness was observed.  She stated that muscle spasm, guarding and tenderness of the thoracolumbar spine resulted in abnormal gait.  Additional factors associated with his low back disability included interference with sitting and standing.  

There was no ankylosis identified, and no other neurologic abnormalities were observed or identified by the Veteran.  Examination revealed no intervertebral disc syndrome (IVDS).  The Veteran used no assistive devices.  No additional complications were associated with his low back disability.  The examiner noted that MRI study of the lumbar spine dated January 2010 showed degenerative disc disease at L5/S1.  Muscle strength testing was normal with the exception of knee extension, which was measured at 4/5, and was noted to be likely due to his knee condition.  No muscle atrophy was identified.  Sensory exam and straight leg raising tests were normal.  There were no signs or symptoms of radiculopathy.    

The Veteran reported that he continued with his physically demanding job at the Naval Shipyard, where he had worked full-time since 2014, and missed a minimal number of work days due to back pain.  Prior to his current job, he reported having worked on heavy machinery, also without missing a significant amount of work days due to back pain.  The examiner noted that the Veteran likely was limited in his job duties and daily activities with flare-ups and prolonged and repeated use, however she concluded that it appeared he was able to secure and maintain gainful employment with his current back condition.  Impact on the Veteran's ability to work performing daily activities was noted for tasks involving lifting and carrying of heavy equipment, bending or twisting, and walking long distances.  The examiner noted that the claimed condition was less likely than not incurred in or caused by the in-service event.  

In a rating decision dated December 2016 the RO granted a 40 percent rating for the Veteran's low back disability, effective March 17, 2016, the date of the VA examination which established the increase in symptoms sufficient to meet the criteria.  Based on the above results, the Board finds that the criteria for a rating in excess of 40 percent is not warranted for the Veteran's service connected low back disability.  Under the rating criteria established for disabilities of the spine, Diagnostic Code 5237, a 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The record indicates that the Veteran's low back disability is characterized by an absence of ankylosis, and therefore the criteria for the next higher rating of 50 percent has not been met.  

Notwithstanding, as discussed above, VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In the case at hand, the Board finds that there is insufficient evidence to support a higher rating based on increased limitation of motion due to pain.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); C.F.R. § 4.40 (2016).  In this case, additional functional loss has not been shown such that the 50 percent criteria would be more closely approximated.  In this case, the 40 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and/or incoordination associated with his service-connected back disability, and none of the findings of record have been shown to be so disabling as to effectively result in unfavorable ankylosis of the entire thoracolumbar spine.

Overall, the Board finds that the evidence of record does not support a rating in excess of 40 percent for the low back disability.  

Headaches

The Veteran's service connected tension headache disability is currently assigned a noncompensable rating by analogy to 38 C.F.R. § 4.124a, DC 8100 (migraines).  Under DC 8100, a noncompensable rating is warranted for less frequent prostrating attacks.  A 10 percent rating is assigned for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2016).  

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran contends that his service connected headaches have increased in severity since 2008, and in his Notice of Disagreement of October 2010 and substantive appeal of November 2011, he asserted that he has daily headaches which affect his daily life and interfere with his sleep.  

Treatment records dating from August 2009 indicate that the Veteran suffered from headaches following an auto accident in July 2009.  Upon initial examination, he denied a history of headaches prior to that incident.  He was followed at the Boone Branch Health Clinic thereafter for continued complaints of headaches characterized as dull/throbbing headaches that were successfully treated with Celebrex and an occasional Percocet.  In December 2009, the Veteran reported that his headaches had decreased to one or two per month with Topamax.  A CT study of the head was within normal limits.  

At his VA examination in March 2010, the Veteran reported having a headache currently, with pain rated at 9/10.  He reported headaches occurring 3 to 4 times per week, lasting two to three days, with fewer than half of these described as prostrating.  The examiner diagnosed migraine headaches with no significant effect on occupation, noting that his report of the severity and frequency of headache symptoms was incongruous with his stated history of having missed no work in the past 12 months.  The examiner noted moderate effects on exercise, but mild effects on chores, shopping, recreation and travelling, with no effect on the activities of daily living.  The examiner viewed his complaints and behavior upon examination to be exaggerated and not fitting with the examination findings.  In addition, the examiner opined that the increases in frequency and severity of the Veteran's headaches were likely due to whiplash injuries sustained in the motor vehicle accidents reported in 2009.  

In May 2015, the Board remanded the matter for a new VA examination in order to determine the current frequency and severity of the Veteran's headaches, as well as to address the Veteran's report of prostrating headaches prior to his 2009 auto accidents.  

In a March 2016 VA examination report, the examiner noted that the Veteran had sustained injuries in a third motor vehicle accident in 2011, and was thought to have sustained concussions in all three accidents.  The examiner also referred to treatment records which showed an improvement in the Veteran's headaches in 2009.  However, the examiner also noted an increase in symptoms beginning in 2009.  

Upon examination in March 2016, the Veteran reported headaches occurring twice monthly, with a duration of 3 to 7 days.  He reported prostrating attacks occurring once every 2 to 3 months, with symptoms severe enough to require him to leave work and rest.  He denied missing any work, other than a few hours every 2 to 3 months.  

The Board acknowledges that the Veteran experienced an increase in headaches in 2009, following his two auto accidents, and that he received treatment with medications in 2009, that reportedly improved his symptoms.  He underwent a CT study which identified no abnormality.  The only treatment records identified by the Veteran include no evidence of reports of prostrating headaches.  Following his consultation in January 2010, there is no evidence of continued treatment for headaches.  

The Veteran's complaints as reported at his March 2010 VA examination, to include 3 to 4 headaches per week, were found by the examiner to be exaggerated and not consistent with his reports of having missed no work over the preceding 12 months as a result of these reportedly disabling headaches.  The Board therefore finds the Veteran's assertions at this examination that he suffered prostrating headaches to be unreliable, and therefore of little probative value.  Furthermore, his report that "less than half" of his headaches were prostrating provides no basis on which to find that his symptoms meet the criteria for a compensable rating.  

As noted, the Veteran has not provided or identified additional treatment records pertaining to his headache disability, and treatment records of record for other complaints and disabilities are silent for evidence of treatment for headaches, where it would be expected that ongoing treatment would have been obtained for severe symptoms such as the Veteran described.  See Kahana v. Shinseki, 24 Vet. App. 428;  Caluza v. Brown, 7 Vet. App. 498. 

The Board finds that it is not until the VA examination of March 17, 2016, that reliable evidence of the manifestation of prostrating headaches is of record.  Upon examination, the VA examiner noted the Veteran's report of prostrating attacks less than once every 2 months, but not more frequently.  The examiner noted that the impact of these headaches is that the Veteran was required to rest quietly for the remainder of the day, with no additional effect on the Veteran's ability to work.  The Veteran denied having missed work for more than a few hours, once every 2 to 3 months.  There is no evidence of record to support a finding that the Veteran's tension headaches have been manifested by more frequent prostrating headaches, specifically not occurring on an average of once per month, as required for the next higher rating of 30 percent, under Diagnostic Code 8100.  Therefore, the Board finds that the criteria for a 10 percent rating is more nearly approximated as of March 17, 2016, the date of the VA examination showing an increase in severity of the Veteran's service connected tension headaches disability.

TDIU

The Veteran contends that his service connected disabilities prevent him from securing and following any substantial gainful employment.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2016).

Here, the Veteran has met the schedular threshold, as his service-connected disabilities include two disabilities rated 40 percent or higher, and the total combined disability rating exceeds 70 percent.  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive. However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

Here, the evidence of record contains a letter from the Veteran to his employer, dated in January 2013, indicating that the Veteran was resigning from his job of three years, effective immediately, citing knee and back disabilities.  

However, during the March 2016 VA examination, the Veteran reported that he continued with his physically demanding job at the Naval Shipyard, where he had worked full-time since 2014, and missed a minimal number of work days due to back pain.  He described his work as both full-time and "physically demanding."  
The March 2016 VA examiner opined that the Veteran has been able to fulfill his job duties with limited missed days of work and no report of being written up for failure to perform or excessive absences, that it would appear that the Veteran is able to secure and maintain gainful employment with his current back condition and current headache condition.

The Board also notes that in December 2015, the Veteran was provided with a duty to assist letter in connection with his claim for TDIU, which included a VA Form 21-4192, Request for Employment Information.  The Veteran failed to return the form, and provided no additional employment information that would support his contention that he is unemployable as a result of his service connected disabilities.  

The Board finds that the evidence of record indicates that the Veteran is gainfully employed, and there is no evidence to the contrary.  Thus, entitlement to a TDIU is therefore not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, persuasive evidence supports the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for the period prior to March 17, 2016, and in excess of 40 percent thereafter for service connected low back disability is denied.

Entitlement to a compensable rating for tension headaches for the period prior to March 17, 2016, is denied. 

Entitlement to a 10 percent rating, but not higher, for tension headaches, for the period beginning on March 17, 2016, is granted.

Entitlement to TDIU is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


